This cause is submitted on motion of appellee to strike this case from the docket.
An appeal was taken to this court by the state from the same order granting bail to the appellee, which order or judgment was by this court on April 6, 1920, in all things affirmed. State v. Kimbrell, 85 So. 881.1 We are bound therefore to know that, despite the certificate of the clerk of the circuit court of Lawrence county to the contrary, the cause is now pending in the lower court. The motion to strike the case from the docket of this court is granted.
Motion granted.
1 17 Ala. App. 413.